*AMENDED HLD-004                                         NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                  ___________

                                       No. 12-4288
                                       ___________

                           IN RE: NELSON HERNANDEZ,
                                     Petitioner
                       ____________________________________

                      On a Petition for Writ of Mandamus from the
           United States District Court for the Eastern District of Pennsylvania
                 (Related to E.D. Pa. Criminal No. 2:90-cr-00315-002)
                      ____________________________________

                  Submitted Pursuant to Rule 21, Fed. R. App. P.
                               December 6, 2012
        Before: MCKEE, Chief Judge, ALDISERT and BARRY, Circuit Judges

                             (Opinion filed: March 26, 2013)
                                        _________

                                        OPINION
                                        _________

PER CURIAM

       Nelson Hernandez, a federal inmate currently incarcerated at USP Coleman in

Coleman, Florida and proceeding pro se, petitions for a writ of mandamus compelling the

District Court to rule on various motions he has filed relating to his criminal case.

Because Hernandez has not demonstrated that he is entitled to mandamus relief at this

time, we will deny his petition.


                                              1
      In 1991, following a jury trial, Hernandez was convicted of various drug

trafficking offenses and was sentenced to life imprisonment by the District Court. We

affirmed his judgment of conviction on direct appeal. See United States v. Hernandez,

No. 91-1930, 970 F.2d 900 (3d Cir. June 22, 1992) (table decision). In 1995, Hernandez

filed a motion pursuant to 28 U.S.C. § 2255, which was ultimately denied by the District

Court following an evidentiary hearing regarding his claims of ineffective assistance of

counsel. We affirmed the District Court’s denial. See United States v. Hernandez, No.

97-1590, 156 F.3d 1226 (3d Cir. May 22, 1998) (table decision).

      In July 2007, Hernandez filed a motion pursuant to Fed. R. Civ. P. 60(b), alleging

that the Government lacked jurisdiction to request a sentence enhancement pursuant to 21

U.S.C. § 851(a). On January 19 and March 12, 2010, he filed motions for modification

and reduction of his sentence pursuant to 18 U.S.C. § 3582(c). He filed motions to

supplement his Rule 60(b) motion on March 21 and August 22, 2011. On April 30, 2012,

Hernandez filed a motion requesting final resolution of these motions.

      On November 26, 2012, Hernandez filed his present petition, seeking a writ of

mandamus that would require the District Court to rule on his various motions filed since

July 2007. On January 25, 2013, the District Court denied Hernandez’s March 12, 2010

motion seeing a modification and reduction of his sentence pursuant to § 3582(c) and

denied his January 19, 2010 § 3582(c) motion to the extent it relied upon an amendment

to the United States Sentencing Guidelines other than Amendment 709.


                                            2
       Mandamus is a drastic remedy that is granted only in extraordinary cases. In re

Diet Drugs Prods. Liab. Litig., 418 F.3d 372, 378 (3d Cir. 2005). It may be “used to

confine an inferior court to a lawful exercise of its prescribed jurisdiction or to compel it

to exercise its authority when it is its duty to do so.” Id. (internal citation and quotation

omitted). To demonstrate that mandamus is appropriate, a petitioner must demonstrate

that “(1) no other adequate means exist to attain the relief he desires, (2) the party’s right

to issuance of the writ is clear and indisputable, and (3) the writ is appropriate under the

circumstances.” Hollingsworth v. Perry, 130 S. Ct. 705, 710 (2010) (per curiam)

(internal quotation marks and citation omitted).

       Here, Hernandez has not demonstrated that the writ is appropriate under the

circumstances. Since he filed his petition, the District Court has ruled upon his § 3582(c)

motions, and its order notes that Hernandez’s remaining motions will be addressed by a

separate order. We are confident that the District Court will act on these remaining

motions in a timely manner.

       For the foregoing reasons, we will deny the petition for a writ of mandamus. This

denial is without prejudice to Hernandez’s filing another petition if the District Court

takes no action on his remaining motions within the next three month.




                                               3